Title: To John Adams from Timothy Pickering, 24 June 1799
From: Pickering, Timothy
To: Adams, John



Sir,
Department of State Philadelphia June 24. 1799.

On Saturday the 22d I had the honor to inform you that dispatches had been received the preceeding evening from Dr. Stevens and General Maitland, relative to the opening of trade with St. Domingo; and I now inclose copies of them. They will require some variations or rather additions, in the form of the proclamation, which will be made with the advice of the heads of departments. The idea which has occurred respecting the promulgation of the proclamation is, that printed copies should be sent by post to all our ports, and so ordered in the times of forwarding them, that all may get notice as nearly as may be at the same period, and thus have an equal advantage in preparing their voyages to St. Domingo. The probability however is, that the throng of adventurers, at the first, and will disappoint the hopes of most of them, by glutting the markets.
Doctor Stevens refers to articles 9 & 10 in the secret convention between Generals Maitland & Toussaint: but only 8 articles appear in the copy transmitted by the Doctor. I have mentioned this circumstance to Mr. Liston, that if his copy from Maitland is complete, he may favour me with a copy.
I have the honor to be / with great respect / sir your most obt. servt.
Timothy PickeringList of papers inclosed
1. Dr. Stevens’ letter to the Secy. of State, of June 7. 1799
2. His documents numbered from 1 to 8 beginning with his letter of May 23d. to Genl. Maitland, and ending with No. 8, regulations for the country trade.
3. Dr. Stevens’ letter of May 12 to commanders of American armed vessels.
4. Toussaint’s printed answer to the calumnies of Rigaud.
5. Genl. Maitlands letter to the Secretary of State, dated May 23d.
Note, The list of American vessels which had entered the port of Cape Francois from January to June, transmitted by Dr. Stevens, contained the names of sixteen.
The quantities of the produce, noted on the back of the list, as exported in 1798, from the Cape, are 3,588,460 lbs sugar—4,174,185 lbs coffee—and 12766 lbs cotton.
